Citation Nr: 1760913	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John Dority, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  

This issue was last before the Board in January 2015 when it was remanded for further development. 


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met, effective April 16, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.400, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected posttraumatic stress disorder (PTSD) prevents him from securing or following a substantially gainful occupation.  See October 2014 Hearing Transcript.  The Board agrees. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether or not there is one 60 percent disability or one 40 percent disability, disabilities that affect a single body system, e.g. orthopedic, digestive, respiratory, will be considered as one disability.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

As the Veteran is in receipt of a 70 percent rating for PTSD, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) for the entire period on appeal, which begins on April 16, 2010.  The Veteran reports that he last worked full-time as a truck driver in 2008.  His educational background includes a high school diploma.  

The evidence shows that the Veteran left his last job because of a conflict with a fellow employee.  He reports that he has had to leave multiple jobs due to his anger and rage, which are symptoms of his PTSD.  He has had repeated conflicts with superiors and with peers that led him to be terminated from multiple jobs.  The Veteran's own psychologist reported that he experienced the Veteran's fierce rage and anger first hand when there was a scheduling miscommunication over the phone.  See March 2015 Medical Treatment Record.  His psychologist ultimately opined that it would be highly difficult for the Veteran to maintain employment.  Id. 

Additionally, the Veteran has testified that he has occasionally attended anger management counseling due to the fact that he has multiple arrests of fighting.  See October 2014 Hearing Transcript at 26. 

The Board finds that the Veteran is unable to maintain employment given his anger towards his superiors and others, his inability to work with others and the March 2015 psychologist's opinion that it would be highly difficult for the Veteran to maintain employment.  While the September 2015 VA examiner opined that the Veteran's PTSD would not prevent him from gainful employment, the Board finds that the evidence is at least in equipoise as to whether he is able to maintain employment.  Thus, the Board concludes that entitlement to TDIU is warranted.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).


ORDER

Entitlement to a total rating based on individual unemployability due to service connected disabilities from April 16, 2010, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


